Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are active in this application.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 01/03/2019, 08/20/2020, 11/12/2020, 01/07/2021 and 02/11/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
4.	The disclosure is objected to because of the following informalities: The status of the cross-reference to related applications must be updated on page 1.  
Appropriate correction is required.

Claim Rejection - Double Patenting
5.               The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
6.	Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of patent No. 10,198,355.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application recite broader version of claims 1-20 of ‘355 and they are substantially similar in scope and they use the similar limitations.  
	Claims Comparison

                       10,198,355                                                           Instant Application



identifying a plurality of content items to download to a client device;  
assigning each content item from the plurality of content items to one or more of a plurality of buckets, wherein each bucket is associated with a unique pair of attributes;  
assigning, by at least one processor, each of the plurality of buckets to one of a plurality of prioritized tiers; and 
until a storage threshold limit is met, for each prioritized tier of the plurality of prioritized tiers, and in accordance with a prioritization of the tiers: 
identifying one or more buckets assigned to the prioritized tier;  
identifying a proportion ratio assigned to each of the one or more buckets; and 
creating a dynamic thumbnail cache on the client device by downloading, to the client device, content items assigned to the one or more buckets in proportional batches based on the proportion ratios assigned to the one or more buckets. 
 
2.  The method of claim 1, wherein the plurality of content items comprises a plurality of thumbnail images for each of a plurality of images. 
 
3.  The method of claim 2, wherein the plurality of thumbnail images for each of the plurality of images comprises thumbnails of differing resolutions for each of the plurality of content items. 
 
4.  The method of claim 3, wherein a thumbnail of a first resolution for an image is assigned to a first prioritization tier and a thumbnail of a second resolution for the image is assigned to a second prioritization tier. 
 


5.  The method of claim 1, wherein the unique pair of attributes for each of the plurality of buckets comprises a gallery interest attribute and a thumbnail quality attribute. 
 

6.  The method of claim 5, further comprising determining that the storage threshold limit has been exceeded, and based on the determination that the storage threshold limit has been exceeded, purging one or more content items from the client device until the storage threshold is no longer exceeded. 
 



7.  The method of claim 6, wherein purging one or more content items from the client device comprises: for a lowest prioritized tier that includes content items downloaded to the client device: identifying the one or more buckets assigned to the lowest prioritized tier;  identifying proportion ratios associated with the one or more buckets;  and removing, from the client device, content items assigned to the one or more buckets based on the proportion ratios associated with the one or more buckets. 
 
8.  The method of claim 7, wherein removing, from the client device, content items assigned to the one or more buckets further comprises removing the content items based on bucket fullness scores associated with the one or more buckets and based on rankings of the content items within each of the one or more buckets. 
 





 
10.  The method of claim 7, further comprising registering one or more content items of the plurality of content items for download to one or more buckets of the plurality of buckets based on bucket assignments of the one or more content items. 
 
11.  The method of claim 10, wherein removing, from the client device, content items assigned to the one or more buckets comprises: unregistering a content item from a bucket of the one or more buckets; determining that the content item is not registered with any other bucket; and based on the content item not being registered with any buckets, purging the content item from the client device. 
 
12.  The method of claim 1, wherein downloading content items to the client 
device comprises: determining that a particular content item that is to be downloaded to a particular bucket of the one or more buckets in a proportional batch was previously downloaded for another bucket on the client device; skipping a download of the particular content item; and linking the particular content item previously downloaded to the client device to the particular bucket. 
 
13.  The method of claim 1, wherein the proportion ratio comprises a numerical value that indicates a number of content items to download from a bucket in relation to the one or more buckets assigned to the prioritized tier. 
 
14.  A method for creating a dynamic thumbnail cache, the method comprising: identifying a plurality of thumbnails to download to a client device;  

identifying, for each bucket of the plurality of buckets, a prioritized tier to which the bucket is assigned; and 
until a storage threshold limit is exceeded, for each prioritized tier of the plurality of prioritized tiers, and in accordance with a prioritization of the tiers: 
identifying a proportion ratio assigned to each of one or more buckets in the prioritized tier;  creating a dynamic thumbnail cache on the client device by downloading, to the client device, thumbnails assigned to the one or more buckets in proportional batches based on proportion ratios assigned to the one or more buckets; and 
removing, from the client device, one or more thumbnails from at least one bucket assigned a lowest prioritized tier storing thumbnails until the storage threshold limit is no longer exceeded. 
 
15.  The method of claim 14, wherein downloading thumbnails further comprises skipping the download of a thumbnail assigned to a bucket when the thumbnail has a lower sort order than a high water mark associated with the bucket. 
 
16.  The method of claim 14, wherein the storage threshold limit is based on a total number of unique thumbnails located within the plurality of buckets on the client device. 
 
17.  The method of claim 14, wherein the storage threshold limit is a user-defined amount of storage space to be used on the client device. 
 
18.  The method of claim 14, wherein the storage threshold limit is based on an amount 
 
19.  The method of claim 15, wherein the storage threshold limit specifies a percentage or amount of the available storage space to leave available to the client device. 
 
 



































20.  A system for creating a dynamic thumbnail cache, the system comprising: 

at least one non-transitory computer 
readable storage medium storing instructions that, when executed by the at least one processor, cause the system to: 
identify a plurality of content items for download to a client device;  
assign each content item from the plurality 
of content items to one or more of a plurality of buckets;  assign each of the plurality of buckets to one of a plurality of prioritized tiers; and 
until a storage threshold limit is met, for each prioritized tier of the plurality of prioritized tiers, and in accordance with a prioritization of the tiers: 
identify one or more buckets assigned to the prioritized tier;  
identify a proportion ratio assigned to each of the one or more buckets; and 
create a dynamic thumbnail cache on the client device by downloading, to the client 
device, content items assigned to the one or more buckets in proportional batches based on the proportion ratios assigned to the one or more buckets.

identifying a plurality of content items to provide to a client device; 
assigning each content item from the plurality of content items to one of one or more groups, wherein each of the one or more groups is associated with a proportion ratio; 
ranking the content items in each of the one or more groups based on metadata associated with each content item; and 
creating a dynamic cache of content items on the client device by providing, until a storage threshold limit is met, content items assigned to the one or more groups in proportional batches based on the proportion ratios associated with the one or more groups and based on the ranking of content items in each group.







2. The computer-implemented method of claim 1, wherein the plurality of content items comprises a plurality of thumbnail images for each of a plurality of images.

3. The computer-implemented method of claim 2, wherein the plurality of thumbnail images for each of the plurality of images comprises thumbnails of differing resolutions for each of the plurality of images.

4. The computer-implemented method of claim 1, further comprising setting a high-water mark in each group when the storage threshold limit of the client device is met, wherein the high-water mark in each group indicates which content items in the group are stored in the dynamic cache of content items on the client device.

5. The computer-implemented method of claim 1, wherein ranking the content items in each group comprises ranking the content items based on creation or modification recency.

6. The computer-implemented method of claim 1, further comprising: determining that the storage threshold limit has been exceeded; and in response to determining that the storage threshold limit has been exceeded, causing the client device to purge one or more content items from the dynamic cache of content items on the client device until the storage threshold on the client device is no longer exceeded.

7. The computer-implemented method of claim 6, wherein causing the client device to purge one or more content items comprises instructing the client device to remove the one or more content items based on the proportion ratios and based on the ranking of content items in each group.







8. The computer-implemented method of claim 7, further comprising: determining a fullness score for each group of the one or more groups based on a comparison of a number of content items assigned to each group and the proportion ratio associated with each group; updating the fullness score for the one or more groups upon a content item in a group being removed from the dynamic cache of content items; and causing the client device to equalize the fullness scores across the one or more groups.





9. The computer-implemented method of claim 1, further comprising registering one or more content items of the plurality of content items based on group assignments of the one or more content items, wherein registered content items are provided to the client device.

10. The computer-implemented method of claim 1, wherein each proportion ratio comprises a numerical value that indicates a number of content items to provide to the client device from each group of the one or more groups within a proportional batch.






















11. A computer-implemented method for creating a dynamic cache of content items, the computer-implemented method comprising: ranking a plurality of content items assigned to a group based on metadata associated with 






12. The computer-implemented method of claim 11, further comprising setting the high-water mark for group when the storage threshold limit of the client device is met, wherein content items in the group above the high-water mark are stored in the dynamic cache of content items on the client device.

13. The computer-implemented method of claim 12, wherein determining one or more content items to remove from the client device comprises: identifying that the group has a fullness score above fullness scores of one or more other groups; identifying one or more lowest ranked content items stored in the dynamic cache of content items on the client device; updating the high-water mark in the group to exclude the one or more lowest ranked content items stored in dynamic cache of content items on the client device; and providing an indication to the client device to 

14. The computer-implemented method of claim 11, wherein causing the client device to remove the one or more content items from the dynamic cache of content items comprises: unregistering each of the determined content items from the group; determining that each of the determined content items is not registered with another group within the dynamic cache of content items on the client device; and providing an indication to the client device to purge the content item from the dynamic cache of content items on the client device based on the content item not being registered with another group.

15. The computer-implemented method of claim 11, wherein creating the dynamic cache of content items on the client device further comprises providing content items from a plurality of groups in proportional batches based on proportion ratios assigned to the plurality of groups until the storage threshold limit on the client device is met.

16. The computer-implemented method of claim 11, wherein the storage threshold limit on the client device is a user-defined amount of storage space to be used on the client device.

17. The computer-implemented method of claim 11, wherein the storage threshold limit on the client device is based on a percentage or amount of available storage space remaining on the client device.


18. A system for creating a dynamic cache of content items, the system comprising: 
at least one processor; and 

identify a plurality of content items to provide to a client device; 
assign each content item from the plurality of content items to one of one or more groups, wherein each of the one or more groups is associated with a proportion ratio; 

rank the content items in each of the one or more groups based on metadata associated with each content item; and 
create a dynamic cache of content items on the client device by providing, until a storage threshold limit is met, content items assigned to the one or more groups in proportional batches based on the proportion ratios associated with the one or more groups and based on the ranking of content items in each group.


19. The system of claim 18, wherein ranking the content items in each group is based on a usage recency of each of the content items in the group.

20. The system of claim 18, further comprising instructions that, when executed by the at least one processor, cause the system to: determine that the storage threshold limit on the client device has been exceeded; and in response to determining that the storage threshold limit has been exceeded, cause the client device to purge one or more content items from the dynamic cache of content items on the client device until the storage threshold on the client device is no longer exceeded.


Regarding claims 1, 11 and 18 of the instant application, the claims are directed toward similar subject matter as claims 1, 14 and 20 of 10,198,355, except for assigning content items to prima facia obvious to one of the ordinary skills, before the effective filing date of the claimed invention to perform the assigning and functions as in ‘355 in order to creating a dynamic cache of content items as claimed.  The motivation would have been to accommodate an obvious need.	
	The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.  The claims of the instant application therefore are not patently distinct from the ‘355 and as such are unpatentable over obvious-type double patenting.
Examiner's Note
7.	The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.
It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments (see MPEP 2123).
The Examiner has cited particular locations in the reference(s) as applied to the claims below for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claim(s) 1-3, 5-7, 9-10, 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kluesing (US 2015/0193347).
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.


	identifying a plurality of content items to provide to a client device ([0020], predict what content items a user finds important and can send those items to a cache on the user’s device); 
	assigning each content item from the plurality of content items to one of one or more groups, wherein each of the one or more groups is associated with a proportion ratio ([0033]-[0034], [0051]-[0052] and Figures 4A and 4B, [0080]-[0081]); 
	ranking the content items in each of the one or more groups based on metadata associated with each content item ([0051]-[0054], [0060]-[0061], “[0060] While the File Score is a global value that can be based on a more narrow set of metadata (e.g. recency-related metadata), Fetch Priority is value individually tailored to form strategy for providing content items on a per-device basis.  Indeed, in some embodiments of the disclosed technology, the File Score is a factor in calculating Fetch Priority... [0061] After calculating Fetch Priority, method 200 involves selecting a subset of the content items based on Fetch Priority and a percentage of the free space in the client device available for caching content items stored in the synchronized content management system.  Selecting a subset of content items can involve generating a ranked list of content items based on Fetch Priority and selecting content items from the list with higher Fetch Priority values until the amount of free space for caching is full” and Figure 4A, [0080]); and 
	creating a dynamic cache of content items on the client device by providing, until a storage threshold limit is met, content items assigned to the one or more groups in proportional batches based on the proportion ratios associated with the one or more groups and based on the ranking of content items in each group ([0060]-[0061], “[0060] While the File Score is a global value that can be based on a more narrow set of metadata (e.g. recency-related metadata), Fetch Priority is value individually tailored to form strategy for providing content items on a per-device basis.  Indeed, in some embodiments of the disclosed technology, the File Score is a factor in calculating Fetch Priority... [0061] After calculating Fetch Priority, method 200 involves selecting a subset of the content items based on Fetch Priority and a percentage of the free space in the client device available for caching content items stored in the synchronized content management system.  Selecting a subset of content items can involve generating a ranked list of content items based on Fetch Priority and selecting content items from the list with higher Fetch Priority values until the amount of free space for caching is full” and Figures 4A-4B, [0080]-[0082]).

	Regarding claim 2, Kluesing discloses wherein the plurality of content items comprises a plurality of thumbnail images for each of a plurality of images ([0028], thumbnails).

	Regarding claim 3, Kluesing discloses wherein the plurality of thumbnail images for each of the plurality of images comprises thumbnails of differing resolutions for each of the plurality of images ([0028], thumbnails with differing quality levels).

	Regarding claim 5, Kluesing discloses wherein ranking the content items in each group comprises ranking the content items based on creation or modification recency ([0052]-[0053], [0060]-[0061], “[0060] While the File Score is a global value that can be based on a more narrow set of metadata (e.g. recency-related metadata), Fetch Priority is value individually tailored to form strategy for providing content items on a per-device basis.  Indeed, in some embodiments generating a ranked list of content items based on Fetch Priority and selecting content items from the list with higher Fetch Priority values until the amount of free space for caching is full” and Figure 4A, [0080]).

	Regarding claim 6, Kluesing discloses determining that the storage threshold limit has been exceeded ([0054]-[0055], [0061]); and in response to determining that the storage threshold limit has been exceeded, causing the client device to purge one or more content items from the dynamic cache of content items on the client device until the storage threshold on the client device is no longer exceeded ([0054]-[0055], [0061]).

	Regarding claim 7, Kluesing discloses wherein causing the client device to purge one or more content items comprises instructing the client device to remove the one or more content items based on the proportion ratios and based on the ranking of content items in each group ([0054]-[0055], [0061]).

	Regarding claim 9, Kluesing discloses registering one or more content items of the plurality of content items based on group assignments of the one or more content items, wherein registered content items are provided to the client device ([0033]-[0034], [0051]-[0052] and Figures 4A and 4B, [0080]-[0081]).

	Regarding claim 10, Kluesing discloses wherein each proportion ratio comprises a numerical value that indicates a number of content items to provide to the client device from each group of the one or more groups within a proportional batch ([0055], [0061], [0081]-[0082]).

	Regarding claim 18, Kluesing discloses system for creating a dynamic cache of content items, the system comprising: 
	at least one processor (Figure 6); and 
	at least one non-transitory computer readable storage medium storing instructions that, when executed by the at least one processor (Figure 6), cause the system to: 
	identify a plurality of content items to provide to a client device ([0020], predict what content items a user finds important and can send those items to a cache on the user’s device); 
	assign each content item from the plurality of content items to one of one or more groups, wherein each of the one or more groups is associated with a proportion ratio ([0033]-[0034], [0051]-[0052] and Figures 4A and 4B, [0080]-[0081]); 
	rank the content items in each of the one or more groups based on metadata associated with each content item ([0051]-[0054], [0060]-[0061], “[0060] While the File Score is a global value that can be based on a more narrow set of metadata (e.g. recency-related metadata), Fetch Priority is value individually tailored to form strategy for providing content items on a per-device basis.  Indeed, in some embodiments of the disclosed technology, the File Score is a factor in calculating Fetch Priority... [0061] After calculating Fetch Priority, method 200 involves selecting a subset of the content items based on Fetch Priority and a percentage of the free space generating a ranked list of content items based on Fetch Priority and selecting content items from the list with higher Fetch Priority values until the amount of free space for caching is full” and Figure 4A, [0080]); and 
	create a dynamic cache of content items on the client device by providing, until a storage threshold limit is met, content items assigned to the one or more groups in proportional batches based on the proportion ratios associated with the one or more groups and based on the ranking of content items in each group ([0060]-[0061], “[0060] While the File Score is a global value that can be based on a more narrow set of metadata (e.g. recency-related metadata), Fetch Priority is value individually tailored to form strategy for providing content items on a per-device basis.  Indeed, in some embodiments of the disclosed technology, the File Score is a factor in calculating Fetch Priority... [0061] After calculating Fetch Priority, method 200 involves selecting a subset of the content items based on Fetch Priority and a percentage of the free space in the client device available for caching content items stored in the synchronized content management system.  Selecting a subset of content items can involve generating a ranked list of content items based on Fetch Priority and selecting content items from the list with higher Fetch Priority values until the amount of free space for caching is full” and Figures 4A-4B, [0080]-[0082]).

	Regarding claim 19, Kluesing discloses wherein ranking the content items in each group is based on a usage recency of each of the content items in the group ([0053]-[0057] and [0080]-[0081]).

.

Allowable Subject Matter
9.	Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome the Double Patenting rejections and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 11-17 would be allowable if overcome the Double Patenting rejections.

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
	Dhodapkar (US 2008/0320222).
	Jung et al. (US 2016/0041907).
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERILYN P NGUYEN whose telephone number is 571-272-4026.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MERILYN P NGUYEN/            Primary Examiner, Art Unit 2153